Citation Nr: 1533993	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.

3. Entitlement to service connection for sleep apnea, claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to August 1970. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2008, the AOJ declined to reopen the Veteran's previously denied claim for entitlement to service connection for diabetes mellitus. He did not appeal this decision and new and material evidence was not received within one year of the rating decision.   

2. The evidence associated with the claims files subsequent to the May 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus. 

3. The Veteran is presumed to have been exposed to certain herbicide agents during service in Vietnam; diabetes mellitus is presumed to be related to this exposure.


CONCLUSIONS OF LAW

1. The May 2008 rating decision which declined to reopen a previously denied claim for service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. The evidence received since the May 2008 rating decision is new and material and the claim for service connection for diabetes mellitus is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Diabetes mellitus is due to the presumed exposure to herbicides. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The Court has found that the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the AOJ previously declined to reopen the claim for service connection for diabetes in May 2008. In particular, the AOJ found that there continued to be no clinical diagnosis of diabetes mellitus. The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal. There was also no evidence received that pertained to the claim within one year of the issuance of the decision. Therefore, the May 2008 rating decision became final. 38 C.F.R. § 20.1103.

In October 2010, the Veteran requested that his claim be reopened. The evidence received since the May 2008 rating decision includes various lay statements submitted by the Veteran, VA treatment records, the December 2010 report of VA examination and a February 2011 addendum to the VA examination. 

A September 2012 VA clinic informational note reflects that the Veteran was diagnosed with diabetes mellitus, type 2 by his primary care physician in September 2011 and was prescribed Metformin. A July 2014 VA clinic informational note reflects that the Veteran has a diagnosis of diabetes mellitus. 

This evidence is not cumulative and redundant of the evidence previously considered in May 2008, as there had been no diagnosis at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, new and material evidence has been presented to reopen the previously denied claim for service connection for diabetes mellitus.  

Having reopened the claim, the Board will consider entitlement to service connection on a direct basis.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, diabetes mellitus is a chronic disease. 38 U.S.C.A. § 1101. 

Additionally, veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), he or she is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include diabetes mellitus, type 2.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he developed diabetes due to exposure to Agent Orange during his service. Personnel records establish that the Veteran did serve in DaNang, Vietnam at the U.S. Naval Support Activity. Accordingly, he is presumed to have been exposed to certain herbicide agents during his period of service. Thus, the remaining inquiry is whether he has a diagnosis of diabetes mellitus.

The December 2010 report of VA examination reflects that the Veteran does not have diabetes. In a February 2011 addendum to the examination the examiner explained that the Veteran did not meet the strict criteria set forth by the American Diabetes Association for diagnosis of diabetes. To that end the examiner reported that the Veteran had impaired glucose tolerance which may or may not progress to diabetes.

A September 2012 VA clinic informational note reflects that the Veteran was diagnosed with diabetes mellitus, type 2 by his primary care physician on September 29, 2011, and was currently taking Metformin for treatment thereof. A July 2014 VA clinic informational note reflects that the Veteran has a diagnosis of diabetes mellitus.  In sum, he is presumed to have been exposed to certain herbicide agents during his period of service. Additionally, VA treatment records now reflect that he has a current diagnosis of diabetes mellitus, type 2. Accordingly, service connection for diabetes mellitus, type 2 is warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the favorable decision in this case, any deficiency that may exist in complying with the VCAA is harmless error.


ORDER

The application to reopen a claim for service connection for diabetes mellitus is granted. 

Service connection for diabetes mellitus is granted. 


REMAND

The Veteran asserts that he has sleep apnea that onset due to his service-connected psychiatric disability. In an August 2014 VA examination, the examiner concluded that review of current medical literature revealed no evidence that anxiety caused sleep apnea; however, the examiner did not expressly state whether the sleep apnea was aggravated by the service-connected anxiety disorder.  

Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

Additionally, the Board notes in the August 2014 VA examination, the examiner reported that diabetes was a potential risk factor for obstructive sleep apnea. Given the grant of service connection for diabetes, an opinion should be obtained as to whether the Veteran's sleep apnea is caused or aggravated by the now service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and likely etiology of the claimed sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's medical history and assertions. After reviewing the entire record, to include the August 2014 VA examination, the examiner should provide opinions with supporting rationale as to the following: 
 
* Whether it is at least as likely as not that sleep apnea was caused by service-connected disease or injury (i.e., diabetes mellitus).

* Whether it is at least as likely as not that sleep apnea was aggravated by (permanently worsened) service-connected disease or injury (i.e., generalized anxiety disorder or diabetes mellitus).  

If aggravation of sleep apnea by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

2. After completing all indicated development, readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


